Citation Nr: 1440728	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by a Department of Veterans Affairs (VA), which denied the benefits sought on appeal. 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent evidence indicates a left ear hearing loss disability is related to       in-service noise exposure. 

2.  Competent evidence links the Veteran's tinnitus to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Left ear hearing loss

The appellant seeks entitlement to service connection for left ear hearing loss.  In statements and at his personal hearing, the Veteran asserted that his hearing loss was the result of noise exposure from jet engine noise during service.  He testified that he worked in the flight line during service and while he used some hearing protection, there was nonetheless significant exposure to excessive noise from aircraft engines.  Reportedly, he noticed diminished hearing acuity during service and immediately after service.  In this regard, the Board notes that in a statement dated in October 1975, approximately two months after service discharge, the Veteran complained of bilateral hearing loss having onset in service.  Additionally, at the personal hearing, the Veteran and his spouse described the Veteran's evident hearing difficulties since service.  The Veteran and his spouse reported that he had consistently required hearing aids since at least the 1970s.  

In this case, the current medical evidence shows that the Veteran has a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, on VA examination in September 2009 audiometric testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the left ear were 60, 60, 70, 90, and 100, with excellent speech recognition ability.  Thus, the first criterion for establishing service connection, a current disability, has been met. 

As for the second element of service connection, the Veteran described noise exposure in service from aircraft engine noise.  In statements and in testimony the Veteran described ongoing hearing loss in the left ear since service.  The Veteran's service personnel records reflect that his military occupational specialty was aircraft mechanic, and his exposure to noise during service is conceded.  

The remaining element is a causal relationship between the present disability and the noise exposure in service, the so-called "nexus" requirement.

The service treatment records include an enlistment examination conducted in September 1972, which contained audiometric testing that showed the puretone thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear as 25, 15, 25, and 10 decibels.  On separation examination in August 1975 audiometric testing showed the puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 20, 25, 25, and 20 decibels.  

After service in October 1975 the Veteran reported left ear hearing loss.  The relevant post-service records contain private treatment records dated after 1999, which showed treatment with hearing aids for bilateral hearing loss.  In October 2009, a physician noted the Veteran's history of acoustic trauma in service along with a diagnosis of severe mixed hearing loss.  The physician opined that the sensorineural component of the Veteran's hearing loss can be attributed to extensive noise exposure in service.  Similarly, a VA clinician in March 2009 noted partial hearing loss, bilateral, that was likely service related.  

A VA examiner in September 2009, however, found that the Veteran's hearing loss, diagnosed as mixed hearing loss, was less likely as not a result of noise exposure while in the service.  The examiner noted that the Veteran's service enlistment    and separation audiograms revealed normal hearing left ear, thus there was no  significant change in auditory acuity in service.  The examiner also noted that subsequent hearing loss from unprotected occupational and recreational noise exposure could not be determined.  

After review of the record, the Board notes that there are competent medical opinions both in favor of and against the claim.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2013).

In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise, and service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      Tinnitus

The evidence shows current tinnitus.  Specifically, the Veteran reported on VA examination that he had tinnitus and the audiologist appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is established.  Additionally, the Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible.

The service treatment records do not show any complaints, diagnoses, or treatment for tinnitus in service, nor does the record contain any complaints consistent with tinnitus until the Veteran underwent a September 2009 VA examination.  At that time, the Veteran reported having tinnitus for 25 years although he was unsure as to date or circumstances of onset.  The examiner determined that the Veteran's tinnitus was related to hearing loss.  A December 2009 VA clinical treatment note shows that in September 2009 the Veteran had reported recent onset of left-sided tinnitus of unknown cause.

The Board has determined herein that the Veteran's current left ear hearing loss is indeed related to his in-service noise exposure.  The September 2009 VA examiner conceded the Veteran's tinnitus is related to his hearing loss.  This statement, then, in turn provides medical evidence indicating the Veteran's current tinnitus is proximately due to or the result of his left ear hearing loss.  There is no other evidence of record attributing tinnitus to another cause.  Accordingly, resolving all reasonable doubt in his favor, service connection is additionally warranted for his tinnitus as secondary to the now service-connected left ear hearing loss.  See 38 C.F.R. § 3.310; see also Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus, as secondary to left ear hearing loss, is granted.


REMAND

With regard to the right ear hearing loss disability, the audiological findings for the September 1972 service induction audiogram showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear appear to be 25, 15, 25, and 45.  The Board finds that the presumption of soundness does not apply here as right ear hearing loss disability was noted on examination at entry to service.  38 C.F.R. § 3.385.  Accordingly, in order to warrant service connection for right ear hearing loss, it must be shown that the disorder was aggravated by active service.  

The next audiogram in the record was performed on separation from service in August 1975.  Audiometric testing showed the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 10, 20, 20 and 55.  The audiology evaluations in service demonstrate pure tone threshold deterioration at 500 and 4000 Hertz, which lends some support to the Veteran's assertions that his hearing worsened during his military service.

On VA examination in May 2009, the examiner diagnosed mixed hearing loss and opined that it was less likely as not that Veteran's current hearing loss was a result of noise exposure while in the service.  In formulating the opinion, the examiner relied on the finding that the Veteran's service enlistment audiogram revealed a pre-existing moderate high frequency hearing loss at 4000 Hertz in the right ear, which was also noted on separation examination.  The examiner determined that there was no significant change in audiogram on separation examination.  However, the examiner did not address the demonstrated upward decibel shift in the tested auditory thresholds at 500 Hertz and 4000 Hertz that occurred between pre-induction and separation.  The Board is prohibited from making such a medical judgment on its own as to the significance of these changes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, on remand, these clinical findings should be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to ascertain the nature of his current right ear hearing loss disability and to obtain an opinion as to whether the pre-existing hearing loss was aggravated by service.  The claims file must be reviewed by the examiner.  

After reviewing the claims file, the examiner is asked to provide an opinion with respect to the following questions: 

(a) Did the upward threshold shift in the Veteran's hearing acuity at 500 Hertz and 4000 Hertz between service entrance and service separation audiograms reflect a permanent worsening in the pre-existing right ear hearing loss (versus a temporary flare-up or intermittent exacerbation)?
(b) If so, was that worsening clearly the result of the natural progression of the pre-existing right ear hearing loss disability? 
(c) If the pre-existing right ear hearing loss was permanently worsened beyond normal progression (aggravated) by service, is the current right ear hearing loss as likely as not related to that in-service aggravation?

The examiner must provide the reasoning for any opinions expressed. 

2.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


